491 F.2d 1259
Ozie WASHINGTON, Petitioner-Appellant,v.Harold J. CARDWELL, Warden, Arizona State Prison, Respondent-Appellee.
No. 73-1627.
United States Court of Appeals, Ninth Circuit.
Feb. 26, 1974.

Appeal from the United States District Court for the District of Arizona; Walter Early Craig, Chief Judge.
B. Michael Dann (argued), Treon, Warnicke & Dann, Phoenix, Ariz., for petitioner-appellant.
Thomas A. Jacobs (argued), Gary K. Nelson, Peter M. Van Orman, Ronald L. Crismon, Asst. Attys.  Gen., Phoenix, Ariz., for respondent-appellee.
Before BROWNING, CARTER and WRIGHT, Circuit Judges.
PER CURIAM:


1
Petitioner sought a writ of habeas corpus claiming his guilty plea to a first-degree burglary charge in the Arizona courts was based on an erroneous, but reasonable, belief that he would receive a sentence of three to five years.  The sentence actually imposed was 10 to 15 years.  After two evidentiary hearings, the district court denied the writ, stating simply that the petition was 'without merit,' without entering more specific findings of fact or conclusions of law.


2
Findings of fact and conclusions of law reflecting the grounds of decision should have been entered.  Wright & Miller, Federal Practice & Procedure: Civil 2573.  They serve the dual function of informing the petitioner why his petition is being denied and facilitating appellate review.  Von Moltke v. Gillies, 332 U.S. 708, 730-731, 68 S. Ct. 316, 92 L. Ed. 309 (1948) (separate opinion of Frankfurter, J.).


3
Petitioner does not contend, however, that failure to enter such findings and conclusions is a sufficient ground for reversal in the circumstances of this case.  Nor does petitioner contend that the trial court applied an erroneous legal standard in resolving the factual issues and dismissing the writ.  Petitioner's sole contention is that the factual determination underlying the dismissal was clearly erroneous.  We have read the record and we are satisfied that the dismissal was supported by substantial evidence.


4
Affirmed.